DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 21-40 (current Application) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent (11,330,331). Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (17/740,276), equates to, U.S. Pat. (11,330,331).
	As to claim 21, the claimed “A method…” equates to “A method…” of Pat ‘331 (col.22, line 22).
	the claimed “determining…”; “analyzing…” equates to “determining…”; “determining…” of Pat ‘331 (col.22, lines 23-34);
	the claimed “responsive to…”; “upon determining…” and “providing…” equates to “responsive to…”; “upon determining…” and “providing…” of Pat ‘331 (col.22, lines 35-63).
	Claims 22-31 are met in claims 2-10 respectively of Pat ’331 (col.22, line 64-col.23, line 42).
	As to claim 32, the claimed: “A system....” is composed of the same structural elements that were discussed with respect to claim 21.
	Claims 33-34 are met as previously discussed in claims 2-10.
	As to claim 35, the claimed: “A non-transitory....” is composed of the same structural elements that were discussed with respect to claim 21.
	Claims 36-40 are met as previously discussed in claims 2-10.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims.
           Allowance of claims 21-40 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over LORD (2017/0085518, note also incorporate by reference SHARMA et al “2014/0108020”) in view of HODER (2016/0301966) and further in view of LEWIS et al (2015/0039685).
	As to claim 21, LORD discloses watermarking and signal recognition for managing and sharing captured content, metadata discovery and related arrangements and further discloses a method comprising:
             Determining, by a processing device (Host System or Service “HS” or WW-Server 106 figs.1-14, [0033-0038]), a first media item associated with a channel of a first user is to be used as a reference media item for comparison with other media items to detect any of the other media items that matches the reference with item,  the channel being hosted on a media platform, wherein determining that the first media item is to be used as the reference media item is performed without user input identifying the first media item as the reference media item, and comprises ([0032-0034], [0040-0042], [0103] and [0303-0310), user(s) interest, profile, etc., identifies a first topic or item of interest]), , comprises; determining whether the first media item qualifies as a candidate reference media item based on properties of the first media item and the channel (figs.1+, [0033-0038] and [0043-0047]), note the HS or WW-Server uses extracted information (metadata: watermarks, etc.) associated with the uploads to correlate or aggregate the particular instance of uploaded content with one or more other instances of uploaded content to manage a particular instance of uploaded content, where the uploads includes captured content and metadata associated with the uploads;
              Responsive to determining that the first media item qualifies as a candidate reference media item, analyzing, by the processing device, content of the first media item to determine whether at least a first threshold amount of frames of the first media item does not match with any frame of any previously uploaded media item hosted on the media platform ([0043-0047], [0053-0057] and [0269-076]), note the HS or WW-Server correlate the particular instance of upload content with one or more instances of uploaded content, where an instance is a sequence of determined amount of frames; watermark, fingerprint recognition is triggered to seek classification, computed for the frame are matched with a database of reference fingerprints to find a match, appending and updating the database accordingly;
	LORD classifies tags streams and other media items to determine if content qualities as candidate reference for storage and posting via HS or WW-Server ([0053-0057] and [0255-0256], note also SHARMA, Abstract, [0070-0078] and [0093-0108] not limited), BUT appears silent as to responsive to determining that at least the first threshold amount of frames of the first media item does not match with any frame of any previously uploaded media item hosted on the media platform, selecting the first media item as a reference media item; detecting a subsequently uploaded media item that includes at least a second threshold portion of the reference media item
	However, in the same field of endeavor, HODER discloses identifying reference content that includes third party content, where a reference verification module identifies content items stored in a content repository that includes at least a portion of the content included in a reference content item provided by the entity, classifies the reference item based on percentages of the identified content items that includes each of the claimed portions and further discloses determining that at least the first threshold amount of frames of the first media item does not match with any frame of any previously uploaded media item hosted on the media platform, selecting the first media item as a reference media item; detecting a subsequently uploaded media item that includes at least a second threshold portion of the reference media item (figs.1-5, Abstract, [0004-0005], [0016], [0022-0030], [0036-0038] and [0046]), note the Content Host includes a reference verification module identifies content items stored in a content repository that includes at least a portion of the content included in a reference content item provided by the entity, classifies the reference item based on percentages of the identified content items that includes each of the claimed portions.
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of HODER into the system of LORD to efficiently classify content items based on a specific criteria or specific rule(s).
	LORD as modified by HODER provides a specific user interface (GUI) for presentation and uploading and/or posting content items as discussed above, and further discloses identifying set of similar matched items using threshold(s) ([0053+] and [0025-00208], see LORD]) and further manages various databases and/or profile including updating the database and/or profile to reflect any changes, including filtering based on other attributes of the content to update the database and profile according discarding the oldest ([0043-0047], [0155], [0273-0276], note other content removal discussed in SHERMA [0324-0334]) and uses user inputs and other learning application to configure item(s) reference ([0004-0005], [0199-0200] and [0266-0273] see LORD), BUT appear silent as to where the GUI includes a media identifier associated with the subsequently uploaded media item and one or more actions to be initiated by the first user with respect to the subsequently uploaded media item, and further providing GUI media IDs associated with each media in the set of similar matched items and further appears silent as to not using user input(s) to identify media items as a reference media item or a target media item and updating items or information without the user input
	However, in the same field of endeavor, LEWIS discloses systems and methods for triggering user notifications of media items, identifying a user of a content sharing platform, determining a plurality of media content items of interest metric exceeding a threshold value, selecting among a plurality of items and notifying the user of the media item and further discloses providing a plurality of items or GUI  and where the GUI includes a media identifier associated with the subsequently uploaded media item and one or more actions to be initiated by the first user with respect to the subsequently uploaded media item and further discloses providing GUI media IDs associated with each media in the set of similar matched items (figs.1-5, Abstract, [0003], [0011-0017] and [0040-0045]) and further uses pre-defined criterion to target notification and items to target users without input ([0012-0015], [0022-0028] and [0050-0055], note triggers user notifications of media items, identifies a user of a content sharing platform, determining a plurality of media content items of interest metric exceeding a threshold value, selecting among a plurality of items, with respective ID, and notifying the user of the media item and generates and provides target notifications or item(s) to target user(s) without user input(s)
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to incorporate the teaching of LEWIS into the system of LORD as modified by HODER to efficiently identify target users and provide notification as to target content items of interest based user(s) interest metric and pre-defined criterion and further provide set of content items with specific IDs for efficient processing for presentation of the respective GUI associated with the set and further use other learning apps to generate targeted notifications and item(s) to target user(s) without the user(s) input or interaction.
	As to claims 22-24, LORD further discloses determining that the first media item qualifies as a candidate reference media item based on properties of at least one of the first media item or a channel associated with the first media item, wherein the properties of the channel include at least one of a subscriber count, an activity, an age, an owner, a number of related channels, a spam indicator, or a media item removal history and wherein the properties of the first media item include a length of the first media item ([0185-0186]).
	As to claim 25, LORD further discloses wherein determining whether the first media item qualifies as a candidate reference media item comprises determining a qualification score based on the properties of the first media item ([0208], [0268] and [0276-0278], note attributes includes score and weighted estimates); BUT silent as to where the qualification score based on the properties of the first media item and the channel.
	However, LEWIS further discloses where qualification score based on the properties of the first media item and the channel (0011-0012] and [0026-0027]).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to further incorporate the teachings of LEWIS into the system of LORD as modified, to efficiently rank channels and items to efficiently target specific items and/or channels to the identify target users. 
	Claims 26-28 are met as previously discussed in claim 21.
	As to claims 29-31, LORD further discloses wherein the one or more actions include sending an electronic notification to a user that uploaded the subsequently uploaded media item, the electronic notification including an attribute associated with the reference media item to be included with the subsequently uploaded media item; wherein the attribute associated with the reference media item includes at least one of a channel identifier of a channel associated with the first media item, a reference media item identifier, a link to the channel, a link to the reference media item, reference media item statistics, channel statistics, link to other media items on the channel, or option to subscribe to the channel and wherein the attribute associated with the reference media item 1s not removable from the subsequently uploaded media item by the user ([0010], [0038-0039], [0042-0053] and [0285-0286] and [0302-0303], note also remarks in claim 1 above as to LEWIS), note further that the attributes or metadata provided by the user(s) device may also be used to correlate uploads to an event from several users. 
	As to claim 32, the claimed “A system…” is composed of all the structural elements that were discussed with respect to claim 21.
	Claims 33-34 are met as previously discussed in claims 22-25.
	As to claims 35-38, the claimed “A non-transitory machine-readable medium…” is composed of all the structural elements that were discussed with respect to claims 21 and claims 26-28.
	Claims 39-40 are met as previously discussed in claims 29-31.


Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /ANNAN Q SHANG/ Primary Examiner, Art Unit 2424                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               



ANNAN Q. SHANG